Citation Nr: 0416465	
Decision Date: 06/23/04    Archive Date: 06/30/04

DOCKET NO.  98-13 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to Dependency and Indemnity Compensation 
(DIC) due to the deceased veteran's blindness due to 
bilateral occipital lobe infarcts, under the provisions of 
38 C.F.R. § 3.312.

2.  Entitlement to DIC under the provisions of 38 U.S.C.A. 
§ 1151, based on VA treatment in November 1997.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to February 
1946.  He died in November 1997.  The appellant is his 
surviving spouse.

This case first came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Chicago, Illinois, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  In September 1999, the Board remanded this case.  In 
June 2000, the Board denied the appellant's claims, and the 
appellant filed a motion for reconsideration of the Board 
decision.  The motion was denied by the Vice Chairman of the 
Board.  The appellant then appealed the June 2000 Board 
decision to the United States Court of Appeals for Veterans 
Claims (Court) which, in an Order dated in March 2001, 
vacated the Board's June 2000 decision and remanded the case 
to the Board for adjudication pursuant to the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. § 5100 et 
seq. (West 2002).  In December 2001, the Board again remanded 
this case which, following further development, is again 
before the Board for appellate review.

A personal hearing, by means of video teleconferencing, was 
held before the undersigned in November 1998.  A transcript 
of that hearing is associated with the claims file.  

The Board notes that the appellant, at that personal hearing, 
withdrew her appeal on the issue of entitlement to DIC under 
38 U.S.C.A. § 1318 based on the 100 percent disability rating 
for the veteran's blindness secondary to bilateral occipital 
lobe infarcts.  That appeal, accordingly, is no longer before 
the Board.  


FINDINGS OF FACT

1.  The veteran's death in November 1997 is not shown to have 
been caused by blindness due to bilateral occipital lobe 
infarcts.

2.  The veteran's death in November 1997 is not shown to have 
been caused by medical treatment accorded him by VA in that 
month.


CONCLUSIONS OF LAW

1.  The veteran's death in November 1997 was not proximately 
due to, or the result of, blindness due to bilateral 
occipital lobe infarcts.  38 U.S.C.A. § 1310 (West 2002); 
38 C.F.R. § 3.312 (2003).

2.  The veteran's death in November 1997 was not proximately 
due to, or the result of, medical treatment accorded him by 
VA in that month.  38 U.S.C.A. § 1151 (West 2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, the VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment but not yet final as of that date.  The provisions 
of the VCAA and the implementing regulations are, 
accordingly, applicable to this case.  See Holliday v. 
Principi, 14 Vet. App. 282-83 (2001) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

As stated above, the VCAA alters the legal landscape in three 
distinct ways: standard of review, notice and duty to assist.  
The Board will now address these concepts within the context 
of the circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2003).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

The Board observes that the appellant was notified by the 
June 1998 rating decision, by the August 1998 statement of 
the case, by the September 1999 and December 2001 Board 
remands, and by the February 2004 supplemental statement of 
the case (SSOC), of the pertinent law and regulations, and of 
the particular deficiencies in the evidence with respect to 
her claim.  It is noted that the February 2004 SSOC set forth 
the specific provisions of the VCAA.

More significantly, a letter was sent to the appellant in 
March 2002, with a copy to her representative, which 
specifically referenced the VCAA.  Crucially, the appellant 
was informed by means of this letter as to what evidence she 
was required to provide and what evidence VA would attempt to 
obtain on her behalf.  The letter explained that VA would 
make reasonable efforts to help her get records relevant to 
her claim.  The appellant was notified specifically of the 
information required of her.  The appellant was notified 
specifically of the information VA would attempt to obtain on 
her behalf.  She was informed that VA would attempt to obtain 
records from any doctors or medical facilities she 
identified.  

The Board finds that these documents properly notified the 
appellant and her representative of the information, and 
medical or lay evidence, not previously provided to VA that 
was necessary to substantiate her claims, and they properly 
indicated which portion of that information and evidence was 
to be provided by the appellant and which portion VA would 
attempt to obtain on behalf of the appellant.  The Board 
notes that while the March 2002 letter and the February 2004 
SSOC requested a response within 30 days or 60 days, 
respectively, the appellant was expressly advised in March 
2002 that he had one year to submit the requested information 
and/or evidence, in compliance with 38 U.S.C.A. § 5103(b).  
The Board also notes that the SSOC was issued to the 
appellant more than one year following the expiration of the 
one-year period following the March 2002 notification of the 
evidence necessary to substantiate her claim.  Accordingly, 
the RO's notice is not invalid or inadequate.  

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).

The Board finds that reasonable efforts have been made to 
assist the appellant in obtaining evidence necessary to 
substantiate her claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.
In particular, the RO has indicated that it obtained all 
available VA treatment records; the appellant has indicated 
that the veteran did not receive treatment at any other 
facility.  There is no indication that any records exist that 
have not been obtained.  In addition, the RO obtained medical 
opinions pertaining to the claims.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the new law.  
Under these circumstances, the Board can identify no further 
development that would assist the appellant or aid the 
Board's inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).

The Board additionally observes that general due process 
considerations have been satisfied.  See 38 C.F.R. § 3.103 
(2003).  The appellant was accorded a personal hearing in 
November 1998. 

Accordingly, the Board will proceed to a decision on the 
merits as to the appellant's claims for DIC.   

Factual background

The veteran died in November 1997; the death certificate 
lists ventricular fibrillation due to acute myocardial 
infarction as the cause of his death.

The veteran's service medical records reflect no complaint, 
finding, or diagnosis related to hypertension or a heart 
disability.  The report of the separation medical 
examination, dated in February 1946, shows that he had a 
history of a shell fragment wound of the left buttock and 
posterior surface of the left leg.  In a December 1947 rating 
decision, service connection was granted for superficial 
wound scars of the left buttock and left leg, rated as 
noncompensable.

A VA hospital summary shows that the veteran was hospitalized 
in June 1994 with the intention of undergoing resection of an 
abdominal aortic aneurysm.  However, relative to his chronic 
renal insufficiency it was decided to undertake an angiogram 
of the bilateral renal arteries to determine whether bypass 
of the renal arteries during the aneurysm resection was 
warranted.  While on the angiogram table, the veteran had an 
acute onset of decreased vision; it was noted that the 
veteran had a history of a cerebrovascular accident in 1993 
in the left occipital area, an event that left him with a 
right homonomous hemianopsia.  During the remainder of the 
June 1994 hospitalization, it was concluded by the 
ophthalmology service that the veteran had bilateral 
homonomous hemianopsia with essential band of vision 
remaining, which was likely due to new right occipital 
infarct.  As a result, the veteran met the criteria for legal 
blindness.  The final diagnoses reported in the June 1994 
hospital summary were abdominal aortic aneurysm, chronic 
renal insufficiency, new onset right occipital infarct, 
rheumatoid arthritis, hypertension, coronary artery disease, 
and adjustment disorder.

In a rating decision dated in February 1996, the RO granted 
compensation benefits to the veteran for blindness secondary 
to bilateral occipital lobe infarcts under the provisions of 
38 U.S.C.A. § 1151 and assigned a 100 percent rating, 
effective as of the date of the veteran's claim in October 
1994.

Medical records dated subsequent to February 1996 show that 
the veteran was accorded treatment by VA on several occasions 
for complaints to include shortness of breath, and that he 
was diagnosed with disabilities that included non-Q-wave 
myocardial infarction, end stage renal disease on 
hemodialysis, hypertension, history of congestive heart 
failure, and rheumatoid arthritis.

In late November 1997, the veteran was admitted to a VA 
hospital secondary to dyspnea and vague chest discomfort.  
Chest X-ray revealed bilateral pulmonary congestion and left 
pleural effusion consistent with congestive heart failure.  
Following the development of substernal chest pain and 
decreased heart rate, the veteran underwent coronary 
catheterization.  Hospital records show that the veteran was 
initially reluctant to undergo the catheterization due to the 
problems resulting from his prior angiogram; however, these 
records also show that the veteran and his wife eventually 
agreed with the plan for catheterization, and that the 
veteran's wife (the appellant) signed a consent form for the 
procedure.

During the cardiac catheterization, the veteran underwent 
percutaneous transluminal coronary angioplasty to the right 
coronary artery.  However, approximately an hour post-
catheterization the veteran went into ventricular 
fibrillation arrest, with death the result.  As noted above, 
the death certificate lists ventricular fibrillation due to 
acute myocardial infarction as the cause of the veteran's 
death.

At the November 1998 videoconference hearing, the appellant 
testified, in part, that she had been unaware of the hazards 
or risks of the catheterization procedure, and that no one 
had explained the problems inherent therein.  She also 
testified that she believed that the angiogram caused the 
veteran's infarction, inasmuch as he had been in perfect 
condition when he had been wheeled out of his hospital room 
to be taken to surgery.

At the request of the Board, in its December 2001 Remand 
decision, opinions were solicited from medical experts as to 
the possible relationship between his death and the treatment 
accorded him by VA in June 1994 and November 1997.  In one 
such statement, dated in August 2003, a VA physician noted 
that the veteran had a complicated medical history that 
included hypertension, renal failure with end stage renal 
disease on dialysis, coronary artery disease, and congestive 
heart failure.  He explicitly indicated that there was no 
medical reason to think that the veteran's bilateral 
occipital infarcts caused or contributed to his death, nor 
was there any medical reason to think that his bilateral 
occipital infarcts were inherently related to the principle 
cause of death or contributed substantially or materially to 
aid or lend assistance to his death.  In another statement, 
dated in January 2004, a VA nurse practitioner (with review 
by the Chief of Surgery) determined that there was no reason 
to say that the care furnished the veteran by VA caused his 
death in November 1997.

Analysis

1.  Entitlement to DIC due to the deceased veteran's 
blindness due to bilateral occipital lobe infarcts, under the 
provisions of 38 C.F.R. § 3.312.

DIC is payable to the surviving spouse of a veteran who dies 
from a service-connected or compensable disability.  
38 U.S.C.A. § 1310 (West 2002).  In the instant case, the 
appellant contends that she should be awarded DIC based on 
the deceased veteran's blindness due to bilateral occipital 
lobe infarcts as the cause of the veteran's death.  She has 
argued that his blindness and the associated extreme trauma 
could have caused his heart condition and contributed to his 
dialysis.

As was noted previously, the veteran had been in receipt of 
compensation for his blindness due to bilateral occipital 
lobe infarcts, pursuant to the provisions of 38 U.S.C.A. 
§ 1151.  Although an injury or disease compensated under this 
statute is not a "service-connected" injury or disease, it 
requires VA to pay compensation in the same manner as if the 
disability were service connected.  The VA General Counsel 
has determined that the language and history of 38 U.S.C.A. 
§ 1151 reflects a congressional intent that all disability 
and DIC benefits payable for service-connected disability 
shall also be payable for disability within the scope of 
38 U.S.C.A. § 1151.  See VAOPGCPREC 8-97, 100-90, 80-90, 73-
90; see also VAOPGC 12-86.

To establish service connection for the cause of the 
veteran's death and thus warrant DIC under 38 U.S.C.A. § 1310 
(West 2002) and 38 C.F.R. § 3.312 (2003), the evidence must 
show that a service-connected disability (or a disability for 
which compensation was being paid under 38 U.S.C.A. § 1151, 
as in the case herein) either caused or contributed 
substantially or materially to cause death.  For such 
disability to be the cause of death, it must singly or with 
some other condition be the immediate or underlying cause of 
death, or be etiologically related thereto.  To constitute a 
contributory cause, it is not sufficient to show that the 
disability causally shared in producing death, but rather 
that there was a causal connection.  38 U.S.C.A. § 1310 (West 
2002); 38 C.F.R. § 3.312 (2003).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2003).  
Service connection for certain chronic diseases, including 
arteriosclerosis and hypertension, will be presumed if 
manifest to a compensable degree within a year after active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2002).  In addition, 38 C.F.R. 
§ 3.310(a) (2002) provides that disability that is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  Further, any 
increase in severity of a nonservice-connected disability 
that is proximately due to or the result of a service-
connected disease or injury shall be service connected.  
Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

Review of the veteran's claims file shows that, during his 
lifetime, he had not established service connection for any 
disability other than the superficial scar wounds of the left 
buttock and left leg.  It is not contended, nor does the 
evidence suggest, that these shell fragment wound residuals 
caused or contributed to the veteran's death.  In addition, 
the veteran's service medical records from his period of 
active service (March 1943 to February 1946) do not reflect 
the presence of any of the medical conditions involved in his 
death in 1997, nor are such conditions shown by the evidence 
until decades after service.  The appellant does not contend, 
nor is there competent medical evidence of record that 
suggests, that hypertension, arteriosclerosis, or heart 
disability, was manifested either in service or within a year 
thereafter.

As noted above, the appellant has contended that she should 
be awarded DIC based on the deceased veteran's blindness due 
to bilateral occipital lobe infarcts as the cause of his 
death.  She has argued that his blindness and the associated 
extreme trauma could have caused his heart condition and 
contributed to his dialysis.  The medical record, however, is 
devoid of any competent medical evidence that would suggest 
that any of the disabilities manifested by the veteran at the 
time of his death, including history of congestive heart 
failure, hypertension, and end-stage renal disease (assuming 
they were either principal or contributory causes of death) 
were either caused or aggravated by the veteran's blindness 
or trauma associated with blindness due to bilateral 
occipital lobe infarcts.  To the contrary, in fact, such a 
relationship has been expressly rejected by a medical expert.  
As noted above, a VA physician, following review of the 
relevant evidence, found that there was no medical reason to 
think that the veteran's bilateral occipital infarcts caused 
or contributed to his death, that they were inherently 
related to the principal cause of death or contributed 
substantially or materially to aid or lend assistance to his 
death.  This expert is competent to review the medical 
evidence and formulate an opinion that is probative; in 
contrast, the statements proffered by the appellant are not, 
inasmuch as she has not established that she has the medical 
training or expertise that would provide her with the 
competence to render clinical opinions.  Grottveit v. Brown, 
5 Vet. App. 91 (1993).

In brief, the preponderance of the evidence is against the 
claim that the veteran's death was related to blindness due 
to bilateral occipital lobe infarcts.  Entitlement to DIC due 
to that blindness, under 38 C.F.R. § 3.312, is not warranted, 
and the appellant's claim for such benefits fails.

2.  Entitlement to DIC under the provisions of 38 U.S.C.A. 
§ 1151, based on VA treatment in November 1997.

The appellant has also contended that the veteran's death in 
November 1997 was caused by the VA cardiac catheterization of 
the veteran on the day he died, thereby warranting DIC under 
the provisions of 38 U.S.C.A. § 1151.  She has particularly 
asserted that, while she did in fact sign a consent form 
regarding that procedure, VA did not provide any counseling 
or advice as to the risks inherent therein.  

The provisions of 38 U.S.C. § 1151 were amended by Pub. L. 
No. 104-204, effective October 1, 1997, so as to limit the 
payment of compensation or DIC for disability or death 
resulting from VA treatment to those instances in which the 
disability or death was due to fault on the part of VA or to 
an event not reasonably foreseeable.  In the case herein, the 
appellant's claim was filed after October 1, 1997, and the 
amended law is therefore applicable to this DIC claim.  See 
VAOPGCPREC 40-97.

In pertinent part, the statute as amended provides that DIC 
shall be awarded for a qualifying death of a veteran if such 
death was service connected.  A qualifying death is a death 
that was not the result of the veteran's willful misconduct 
and (1) the death was caused by hospital care, medical or 
surgical treatment, or examination furnished the veteran 
under any law administered by VA, and the proximate cause of 
death was (a) carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of VA in furnishing the hospital care, medical or surgical 
treatment, or examination; or (b) an event not reasonably 
foreseeable.  38 U.S.C.A. § 1151 (West 2002).

In the instant case, the medical record is devoid of evidence 
indicating that VA treatment, and in particular the cardiac 
catheterization that the veteran underwent on the day of his 
death, either caused or contributed to his death.  The Board 
specifically notes that, while the catheterization was 
performed on an emergent basis after a myocardial infarction, 
and while the veteran died within hours of completion of that 
procedure, there is no indication in any of the detailed 
hospital progress notes, in the terminal hospital summary, or 
in the medical certificate of death, that the cardiac 
catheterization caused or contributed to his death.  There is 
of record no medical opinion suggesting that the veteran's 
death was related to VA treatment; rather, as noted above, 
the medical opinion solicited by VA shows that any such 
relationship was specifically rejected on expert review of 
the evidence.  In fact, the only evidence in support of the 
appellant's contentions are those contentions themselves.  As 
explained above, the appellant's contentions are not shown to 
constitute competent evidence.  See Grottveit, supra; see 
also Espiritu v. Brown, 2 Vet. App. 492, 494-95 (1992).

The Board notes that the appellant has alleged that VA failed 
to provide counseling as to the cardiac catheterization 
procedure before she signed the consent form on behalf of the 
veteran.  In effect, she argues that there was no informed 
consent for the procedure and that this would amount to fault 
by VA under the statute.  She has not, however, presented 
evidence, nor is there any evidence of record, demonstrating 
that the procedure in question caused or contributed to the 
veteran's death.  The question she raises therefore need not 
be addressed, in that it is irrelevant to the Board's review.

In view of the foregoing, the Board must conclude that the 
preponderance of the evidence is against the appellant's 
claim of entitlement to DIC under the provisions of 
38 U.S.C.A. § 1151 based on medical treatment accorded the 
veteran in November 1997.  That claim, accordingly, fails.


ORDER

Entitlement to DIC due to the deceased veteran's blindness 
due to bilateral occipital lobe infarcts, under the 
provisions of 38 C.F.R. § 3.312, is denied.

Entitlement to DIC under the provisions of 38 U.S.C.A. 
§ 1151, based on VA treatment in November 1997, is denied.



	                        
____________________________________________
	NANCY S. KETTELLE
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



